DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 comprising claims 35 and 37 in the reply filed on 7/18/22 is acknowledged.  The election is considered  without traverse because no arguments were made to traverse the restriction requirement.  Applicant also elected SEQ ID NO:2 for the species requirement of the isolated soluble polypeptide, there being no heterologous entity elected by Applicant so none is present. Applicant stated that it is believed that claims 35 and 37 are readable on the elected species.
Claims 1, 2, 4, 7, 8, 12, 17-19, 23, 25, 26, 29, 30, 32, 34, 39, 40, 44-46, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.

Priority
The instant application, filed 02/13/2020 is a National Stage entry of PCT/IL2018/050901 , International Filing Date: 08/14/2018, which claims foreign priority to 253984, filed 08/14/2017.

Claim Status
Claims 1, 2, 4, 7, 8, 12, 17-19, 23, 25, 26, 29, 30, 32, 34, 35, 37, 39, 40, 44-46, 48 and 49 are pending.
Claims 3, 5, 6, 9-11, 13-16, 20-22, 24, 27, 28, 31, 33, 36, 38, 41-43, 47 and 50 are cancelled.
Claims 1, 2, 4, 7, 8, 12, 17-19, 23, 25, 26, 29, 30, 32, 34, 39, 40, 44-46, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claims 35 and 37 are under examination.
Claims 35 and 37 are rejected.

The Examiner notes that although method claim 35 is not improper for depending from composition claim 1, see MPEP 608.01(n) III, Applicant may consider eliminating this dependency by incorporating the relevant limitations of claim 1 into claim 35 rather than refer back to claim 1.  

Information Disclosure Statement
The Examiner has considered the references provided in the 8/20/20 and 2/18/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims under examination are directed.  The method currently under examination per the election of invention and species does not appear to involve immunotherapy, and rather provides a decoy polypeptide which lacks any particular additional structure, such as an Fc moiety, that could provide for immunotherapy. See specification pages 26-28.

The disclosure is objected to because of the following informalities: on page 1, line 9, “maor” is misspelled, this should be “major.”  Applicant is encouraged to review the specification for other errors and correct them accordingly.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 35, under examination, refers back to claim 1, so incorporates limitations therein, and the instant examination of claim 35 requires interpretation of these terms to assess the scope of claim 35’s composition of matter that is being administered in its method.
Claim 1 is directed to a composition of matter
comprising an isolated soluble polypeptide, this polypeptide
comprising an amino acid sequence of a Transferrin receptor protein 1 (TfR1) apical domain, 
the soluble polypeptide “being capable of binding an Arenavirus.”

According to page 12, lines 9-11 of the specification, “the amino acid sequence of the “apical domain” of TfR1 corresponds to residues 189-300 of SEQ ID NO:2.”
Given the use of “an” before “amino acid sequence of TfR1 apical domain, this amino acid sequence can be of any size from a dipeptide to larger portions of the TfR1 apical domain.
“Polypeptide” is stated to encompass native polypeptides as well as peptidomimetics, peptoids and semipeptoids, per page 14 lines 5-9, and per page 14 lines 24-33 there may be many bonds substituted for peptide bonds, such that peptide bonds are replaced by any of a substantial number of divergent bond types, and the polypeptides also can include one or more non-amino acid monomers such as fatty acids, per page 15, lines 4-5.
Per page 13, lines 26-27, “As used herein the term “soluble” refers to the ability of the molecules of the present invention to bind an Arenavirus (according to the above measures) under physiological conditions.”  As such, the last phrase of claim 1 appears at least partially redundant because if the polypeptide is soluble, then it de facto, per this statement on page 13, lines 26-27, it is “capable of binding an Arenavirus.”
It is noted that Applicant can be his/her/its own lexicographer, and in this instance the term “soluble” is interpreted to mean that the polypeptide of claim 1 that is modified by “soluble” does not have to have particular properties regarding solubility in aqueous or nonaqueous solvents under particular conditions, but rather has the property of binding an Arenavirus.  If this is not Applicant’s intent, Applicant may consider making its intention of the meaning for this term of record.
The isolated soluble polypeptide of claim 1 accordingly is interpreted to comprise two or more consecutive residues of SEQ ID NO:2’s residues from 189-300 and must be able to bind an Arenavirus “under physiological conditions.”  Beyond the SEQ ID NO:2 polypeptide as the species election, a subgenus of polypeptides, these as defined above, that are stated to be met or further limited by the functional language of claim 1.

Claim 35 is directed to a method of 
 	treating or preventing
	an Arenavirus viral infection or disease associated therewith
	in a subject in need thereof, the method comprising the step of
	administering to the subject a therapeutically effective amount of 
	the composition of claim 1 (this per above comprising an isolated soluble polypeptide that  comprises two or more consecutive residues of SEQ ID NO:2’s residues from 189-300 and that must be able to bind an Arenavirus “under physiological conditions)”,
	thereby treating or preventing the Arenavirus viral infection or disease associated therewith in the subject.

A “therapeutically effective amount” is interpreted to mean “an amount of active ingredients (composition of matter comprising the isolated polypeptides or fusion proteins) effective to prevent, alleviate or ameliorate symptoms of a disorder (e.g., Arenaviral infection) or prolong the survival of the subject being treated,” page 39, lines 6-9.
The term “treating” is stated to refer to “inhibiting, preventing or arresting the development of a pathology (disease, disorder or condition) and/or causing the reduction, remission, or regression of a pathology,” page 41 lines 5-6.
The term “preventing” is stated to refer to “keeping a disease, disorder or condition from occurring in a subject who may be at risk for the disease, but has not yet been diagnosed as having the disease,” page 41 lines 10-12.
The last “thereby” clause is not given substantial weight because it is interpreted to simply express the intended result of the process step positively recited, see MPEP 2111.04 referring to the essentially equivalent “whereby” clause.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection pertains to the claims considered beyond the elected species of SEQ ID NO:2.
Claim 35 is rejected based on functional language of claim 1 referring to the isolated soluble polypeptide administered in claim 35, referring back to that polypeptide in claim 1. While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. 
The functional language at issue in claim 1 is “being capable of binding an Arenavirus.” Per claim 1 there is a portion of the isolated soluble polypeptide comprising an amino acid sequence of a Transferrin receptor protein 1 (TfR1) apical domain, and while this is known to bind to an Arenavirus, the scope of claim 1 encompasses short portions of TfR1 apical domain, as short as a dipeptide based on the use of “an amino acid sequence of.”  Applicant has not sufficiently demonstrated that any such dipeptide or longer portions of the claimed TfR1 apical domain possess this functional property, nor has Applicant constrained what is claimed to those portions or sequences that do meet this functional requirement. In summary, the functional limitation is not sufficiently related to structure/sequence requirement to satisfy the requirement for clarity under this statute. Supporting the examiner’s position is Radoshitzky et al., PNAS 2008 105(7), 2664-2669, provided in the 8/20/20 IDS, which clearly teaches that human TfR1’s tyrosine 211 “is a critical determinant of MACV, JUNV and GTOV cell entry, page 2666.” 
Claim 37 also is rejected as depending on claim 35, rejected as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The scope of claim 35 is set forth above in the Claim Interpretation section, and is incorporated into this section, and includes the consideration of terms of claim 1 as to the isolated soluble polypeptide that claim 35 administers.
This rejection pertains to the combination of the functional language of claim 1 as relevant to claim 35, which refers back to the isolated soluble polypeptide of claim 1, and also to the stated scope of polypeptide, set forth above under claim interpretation. This rejection also pertains to claim 35’s “preventing” and providing a therapeutically effective dose to achieve this.
The application broadly discloses the range of changes that can be provided to and still be considered a polypeptide, such as peptoid inclusion, bond changes, etc., see Claim Interpretation section for relevant specification sections. The application also discloses many modifications of the sequence of the TfR1 apical section, such as substitutions, deletions, and glycosylation alterations, however none are found or required in claim 1. The size of the TfR1 apical domain amino acid sequence can be as small as a dipeptide, however there is no teaching, nor examples, nor guidance, of short sequences of this domain that bind to arenaviruses. Radoshitzky et al., PNAS 2008 105(7), 2664-2669, provided in the 8/20/20 IDS, clearly teaches that human TfR1’s tyrosine 211 “is a critical determinant of MACV, JUNV and GTOV cell entry, page 2666,” yet this is not required to be present in the various subgenera of short peptides encompassed by the language of claim 1, and the functional limitation is not sufficiently related to structure/sequence requirement to make such functional limitation effective to sufficiently define structures/sequences that meet this function.
Applicant has not provided a sufficient provision of structure/function relationships such as functional characteristics coupled with a known or disclosed correlation between structure and function, examples, partial structures, teachings of key portions, e.g., sequences, that also are found in the relevant claim(s), for the stated function, when also considering modifications allowed per the definitions of polypeptide – including peptoids, bond changes, etc., to indicate possession of the broad scope of what is claimed for the isolated soluble polypeptide genus of claim 1.  
Claim 1’s isolated soluble polypeptide encompasses a large genus of diverse structures.  The number of species required to represent a genus will vary inversely with the level of skill and knowledge in the art and the variability among the claimed genus. Here the genus can encompass short sections of the TfR1 apical domain joined by any number of non-peptide bonds, as well as longer sections with standard peptide bonds. Applicant has not provided a sufficient number of species across the range of this genus that are representative of the breadth of the genus and that possess the required functionality. As such, even considering the relatively high level of skill in the art, one of skill in the art would not recognize that applicant was in possession of the necessary common attributes or features of the genus in view of the paucity of species disclosed relative to the diversity of the genus.  As such, claim 35, which administers the polypeptide of claim 1, is rejected for lack of possession of what is claimed.  Claim 37, depending from claim 35, also is rejected on this basis.
Additionally as to claim 35 itself, Applicant has not provided sufficient reduction to practice, teachings, guidance, to demonstrate possession of preventing as set forth in claim 35. Even considering the level of skill in the art, which is relatively high, the problem of providing a therapeutically effective dose to prevent an Arenavirus virus infection or disease associated therewith is substantial and has not been demonstrated to be feasible by any of Applicant’s evaluations or guidance.  Preventing is reasonably interpreted to last as long as a lifetime, and Applicant’s claims under examination do not effectuate any type of long-lasting immune response that could reasonably be considered to provide such preventative protection.  Nor has Applicant provided guidance for continually or periodically administering its isolated soluble polypeptide at levels and frequency to reasonably provide such preventative protection.  
On this basis claim 35, and claim 37 from which it depends, also are rejected for lack of possession of what is claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Radoshitzky et al., Nature 446; 92-96 (2007, provided in 8/20/20 IDS) (“Rad1”) in view of Wen et al., BioMed Res. Intl., Article ID 172479, 8 pages (2013, provided in 8/20/20 IDS) (“Wen”), as evidenced by Maier et al, Mol. Therapy- Nucleic Acids (2016) 5, e321, provided in 8/20/20 IDS) and Helguera et al., Jl. of Virology (2012) pp. 4024-4028, provided in 8/20/20 IDS).

Claim 35 is directed to a method of 
 	treating or preventing
	an Arenavirus viral infection or disease associated therewith
	in a subject in need thereof, the method comprising the step of
	administering to the subject a therapeutically effective amount of 
	the composition of claim 1 (this per above interpreted to comprise two or more consecutive residues of SEQ ID NO:2’s residues from 189-300, the apical domain, and must be able to bind an Arenavirus “under physiological conditions”),
	thereby treating or preventing the Arenavirus viral infection or disease associated therewith in the subject.

Claim interpretation is set forth above in the Claim Interpretation section and incorporated herein.
Rad1 teaches that the human transferrin 1 receptor (TfR1) is an obligate receptor for each of the evaluated New World haemorrhagic fever arenaviruses, page 92 right column last para. Rad1 also teaches that the soluble form of TfR1 (residues 121-760, see Methods page 95 right column), when added to a cell culture prior to adding arenavirus, inhibited the infection of JUNV under physiological conditions and to a lesser extent MACV (these both are New World arenaviruses that cause haemorrhagic fever, see page 92 left column), Fig. 4c and accompanying text at page 94 right column. While on page 95 left column Rad1 suggests the possibility of antibodies being employed to limit outbreak of New World haemorrhagic fever, its own data shows that addition of soluble TfR1 achieves a reduction of infection in vitro.
Although Rad1 demonstrates reduction of infection of arenaviruses in cells when providing increasing amounts of TfR1 that includes the apical domain, Rad1 does not explicitly teach administering its soluble TfR1, which comprises the TfR1 apical domain, to treat or prevent an Arenavirus viral infection or disease associated therewith.
Wen teaches that a soluble canine transferrin receptor (TfR), which was identified as a receptor for canine parvovirus (CPV) infection, significantly inhibited CPV infection of cultured feline F81 cells and also decreased the mortality of CPV-infected dogs, indicating that the soluble TfR has anti-CPV activity both in vitro and in vivo, Abstract.
Given that transferrin receptors were the common point of entry for both arenaviruses in humans and CPV in dogs, and that Wen demonstrated that the administering of soluble TfR decreased mortality in CPV-infected dogs and also had in vitro effectiveness, it would have been obvious to evaluate, or to try, administering soluble TfR1 to human subjects in need thereof to treat arenavirus-caused disease including hemorrhagic fever. This is based on:
1. The problem of infection by arenaviruses to human subjects was recognized in the art, as set forth by Rad1 on page 92 left column.
2. There had been a finite number of identified, predictable potential solutions to the recognized need.  While aptamers and antibodies had been suggested to treat arenavirus infections (see for example the Maier and Helguera references supplied in the 8/20/20 IDS, here considered evidentiary references for these facts), Rad1 also had demonstrated decreased infectivity in vitro when adding soluble TfR1, and Wen demonstrated effectiveness for a different virus in a different mammalian subject when administering canine TfR, transferrin receptor being a common point of entry for the arenaviruses in humans and CPV in dogs.  Thus there had been these three identified, predictable potential solutions, clearly a finite number.  That Wen demonstrated effectiveness supports that this was a predictable potential solution when applied to humans, when using a suitable human soluble TfR1.
3. Given the positive results of both Rad1 in vitro and Wen for a different disease but having TfR as the common point of entry, the latter showing effectiveness in vitro and in vivo, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
No objective evidence of nonobviousness was identified in the application as filed, the examiner additionally noting that the last example, Example 5, pertaining to in vivo murine and primate models, appears prophetic.  Further, in that the level of ordinary skill in the art was high, it would have been obvious to pursue the approach supported by Rad1’s data and demonstrated effective by Wen in a different mammal with a virus also entering via a transferrin receptor to treat human subjects having an arenavirus infection.  There would have been a reasonable expectation of success given the data both of Rad1 and Wen.
Accordingly claim 35 would have been obvious.
Because Rad1 teaches that arenaviruses cause haemorrhagic fever, page 92 left column, this also spelled hemorrhagic fever, claim 37 would have been obvious.

Conclusion
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180237496, Chen et al., Denali Therapeutics, priority to 11/8/17, teaches transferrin receptor (TfR) constructs that comprise a monomeric TfR apical domain or one or more portions of the TfR apical domain which have been circularly permuted relative to the full-length TfR sequence, and also teaches that in some embodiments, the TfR construct binds to an arenavirus (e.g., a Machupo virus).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658